Appeal by the People from a purported order of the Supreme Court, Queens County (Bianchi, J.), dated July 27, 1987, which sets forth the grounds for the court’s imposition of an indeterminate sentence for the defendant’s conviction of bail jumping in the second degree.
Ordered that the appeal is dismissed.
On July 17, 1987, the defendant was sentenced, as a second felony offender, to an indeterminate term of IVi to 3 years’ imprisonment on his conviction of bail jumping, to run concurrently with the indeterminate sentence imposed on his convictions for the felony offenses on which he jumped bail. In a memorandum decision, dated July 27, 1987, the sentencing court set forth the grounds for its imposition of concurrent, rather than consecutive, indeterminate sentences. The People contend that the imposition of concurrent indeterminate sentences was invalid, as a matter of law, because there was no finding of mitigating circumstances bearing directly upon the manner in which the crime of bail jumping was committed (see, Penal Law § 70.25 [2-c]).
The memorandum decision of the sentencing court is not an appealable order and the People failed to timely appeal the defendant’s sentence, because its notice of appeal, dated August 26, 1987, was filed more than 30 days from the date of sentence (see, CPL 460.10 [1] [a]; People v Weston, 50 AD2d 940; People v Hopkins, 46 AD2d 814). Consequently, the appeal must be dismissed. Mollen, P. J., Bracken, Rubin and Sullivan, JJ., concur.